UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 4, 2016 CASPIAN SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-33215 87-0617371 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification Number) 2319 Foothill Boulevard, Suite 160, Salt Lake City, Utah (Address of principal executive offices) (Zip code) (801) 746-3700 (Registrant’s telephone number, including area code) N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The information set forth in Items 5.02 and 9.01 are incorporated herein by reference. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 4, 2016, Caspian Services, Inc. (the “Company”) entered into Addendum #2 to the Employment Agreement of Alexey Kotov, dated August 4, 2016, (the “Addendum #2”).Mr. Kotov is the Company’s Chief Executive Officer and President and serves on the Company’s board of directors.Subject to approval by the Company’s board of directors, Addendum #2 extends the term of Mr. Kotov’s existing employment agreement with the Company for a term of three years commencing on August 1, 2016.All other terms and conditions of Mr. Kotov’s existing employment agreement are unchanged, remain in full force and effect and shall continue through the term of Addendum #2. The foregoing description of Addendum #2 is a summary of and is qualified in its entirety by reference to Addendum #2, the full text of which is filed as Exhibit 10.01 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit 10.01 Addendum #2 Employment Agreement of Alexey Kotov dated August 4, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CASPIAN SERVICES, INC. Date: August 9, 2016 By: /s/ Alexey Kotov Alexey Kotov Chief Executive Officer 2
